Citation Nr: 1453662	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-04 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Nicholas Parr, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976, and from March 1981 to February 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2012.  A transcript of this hearing is of record.  He also submitted evidence at this hearing for the Board's consideration, accompanied by a waiver of having this evidence initially considered by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran is service connected for an acquired psychiatric disorder, diagnosed as somatization manifested by dyspnea, rated as 50 percent disabling; cold injury residuals of the left foot, rated as 30 percent disabling; cold injury residuals of the right foot, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and hearing loss, rated as zero percent disabling (noncompensable).  His overall combined disability rating is 90 percent.

2.  The Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.




CONCLUSION OF LAW

The criteria for a grant of TDIU due to service-connected disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, however, the Board finds that the Veteran is entitled to a TDIU due to his service-connected disabilities.  As this represents a complete grant of the benefit sought on appeal, no further discussion of VA's duties to notify or assist is warranted in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

The Veteran essentially contends, to include at his May 2010 hearing, that he is unemployable due to his service-connected disabilities.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In this case, the Veteran is service connected for an acquired psychiatric disorder, currently identified as somatization manifested by dyspnea, rated as 50 percent disabling; cold injury residuals of the left foot, rated as 30 percent disabling; cold injury residuals of the right foot, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; and hearing loss, rated as zero percent disabling (noncompensable).  His overall combined disability rating is 90 percent.  See 38 C.F.R. § 4.25.  As such, he satisfies the schedular criteria for consideration of a TDIU.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  However, consideration may not be given to the individual veteran's age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board observes that the Veteran has not worked since 2003.  However, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

The Board acknowledges that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, these benefits were based upon nonservice-connected disorders of the back (discogenic and degenerative); as well as nonservice-connected disorders of muscle, ligament and fascia.  As already noted, consideration may not be given to the impairment caused by nonservice-connected disabilities when determining whether an individual veteran is entitled to a TDIU.

The Board further observes that competent medical opinions are of record which both support and refute the Veteran's contention he is entitled to a TDIU due to service-connected disability.  Specifically, a January 2010 statement from a VA psychiatric physician's assistant, and a March 2012 private vocational expert's opinion support his claim; while VA examinations conducted in June 2009, March 2010, and January 2011 are against the claim.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board does not doubt the qualifications of any of the aforementioned medical care providers to render competent medical opinions in this case.  Additionally, they all appeared to be familiar with the Veteran's medical history, and did not express their opinions in speculative or equivocal language.  For example, the January 2011 VA audio examiner stated that neither the Veteran's tinnitus nor hearing loss would have significant effect on the Veteran's ability to maintain physical or sedentary employment.  VA psychiatric examinations in June 2009 and March 2010 essentially found that the service-connected acquired psychiatric disorder would cause impairment in the Veteran's ability to work, but would not in and of itself preclude substantially gainful employment.  A similar opinion was expressed by a January 2011 VA examiner regarding the Veteran's cold injury residuals.  In pertinent part, that examiner stated these disabilities would affect the ability to maintain gainful employment in a physical labor type job, but would not preclude sedentary employment.  Nevertheless, none of these VA examiners addressed the combined effect of all the Veteran's service-connected disabilities on his ability to obtain and/or maintain gainful employment.  The VA psychiatric examiner also expressed an opinion in January 2011 that the current psychiatric disorder was not related to service, but that matter has already been decided in the Veteran's favor.  Regarding the January 2010 statement from the VA psychiatric physician's assistant, the Board notes that her opinion was the Veteran was not employable based upon his chronic somatization disorder, PTSD, chronic dysthymia and depression (double depression) and paranoid personality disorder.  As references were made to conditions other than the service-connected somatization manifested by dyspnea, it is not clear this opinion only took into account the impairment caused by the service-connected disability.

The Board notes that the March 2012 private vocational expert's opinion did take into account the combined effect of all the Veteran's service-connected disabilities, and made reference to relevant findings in the medical record.  In addition, reference was made to the Veteran's employment history which included work as a packer, truck driver, fork lift operator, and chauffer.  The vocational expert concluded that the combination of impairments which were service connected included significant cognitive and physical limitations that would not allow the Veteran to maintain/perform employment on a sustained basis.  The Board finds this opinion to be persuasive, and entitled to significant probative value in this case.  

The Board further notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  This includes resolving any reasonable doubt regarding the degree of disability in favor of the claimant.  38 C.F.R. § 4.3.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

In view of the foregoing, the Board finds it is at least as likely as not the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, he is entitled to a TDIU due to his service-connected disabilities.


ORDER

Entitlement to a TDIU due to service-connected disability is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


